Judgment, Supreme Court, New York County (Micki Scherer, J., at hearing; Edward McLaughlin, J., at nonjury trial and sentence), rendered July 12,1999, convicting defendant of burglary in the first degree, robbery in the first degree (two counts), robbery in the second and third degrees, assault in the second degree, petit larceny (two counts), and criminal possession of a controlled substance in the seventh degree (two counts), and sentencing him, as a persistent felony offender, to an aggregate term of 25 years to life, unanimously affirmed.
Defendant’s suppression motion was properly denied. There was nothing suggestive about the photographic array, since the persons depicted in the other photographs sufficiently resembled defendant so that he was not highlighted (see People v Chipp, 75 NY2d 327, 336, cert denied 498 US 833). In any event, at trial, the issue of identity was conceded by defendant during his own testimony.
Defendant’s challenge to the voluntariness of his written jury waiver, duly executed in open court after a thorough allocution, requires preservation (People v Johnson, 51 NY2d 986), and we decline to review this unpreserved claim in the interest of justice. Furthermore, defendant has not provided a record supporting his claim (see People v Kinchen, 60 NY2d 772). Were we to review this claim, we would find nothing in the record to cast doubt on the voluntariness of the jury waiver (see People v Watson, 162 AD2d 360, 361).
We perceive no basis for a reduction of sentence. Concur— Nardelli, J.P., Mazzarelli, Sullivan, Ellerin and Rubin, JJ.